Exhibit 10.1
EXECUTION COPY
8,000,000 shares
Gartner, Inc.
Common Stock
UNDERWRITING AGREEMENT
February 17, 2011
Credit Suisse Securities (USA) LLC
Eleven Madison Avenue
New York, NY 10010-3629
Goldman, Sachs & Co.
200 West Street
New York, NY 10282
Dear Sirs:
     1. Introductory. ValueAct Capital Master Fund, L.P., a limited partnership
organized under the laws of the British Virgin Islands (the “Selling
Stockholder”), agrees with the several Underwriters named in Schedule A hereto
(the “Underwriters”) to sell to the Underwriters an aggregate of 8,000,000
outstanding shares of common stock, $0.0005 par value per share (“Securities”),
of Gartner, Inc., a Delaware corporation (the “Company”) (such 8,000,000 shares
of Securities being hereinafter referred to as the “Firm Securities”). The
Selling Stockholder also agrees with the Underwriters to sell to the
Underwriters, at the option of the Underwriters, an aggregate of not more than
1,200,000 additional outstanding shares (the “Optional Securities”) of the
Securities, as set forth below. The Firm Securities and the Optional Securities
are herein collectively called the “Offered Securities”.
     2. Representations and Warranties of the Company and the Selling
Stockholder. (a) The Company represents and warrants to, and agrees with, the
Underwriters that:

 



--------------------------------------------------------------------------------



 



     (i) Filing and Effectiveness of Registration Statement; Certain Defined
Terms. The Company has filed with the Commission a registration statement on
Form S-3ASR (No. 333-172266), including a related prospectus or prospectuses,
covering the registration of the Offered Securities under the Act, which has
become effective. “Registration Statement” at any particular time means such
registration statement in the form then filed with the Commission, including any
amendment thereto, any document incorporated by reference therein and all 430B
Information and all 430C Information with respect to such registration
statement, that in any case has not been superseded or modified. “Registration
Statement” without reference to a time means the Registration Statement as of
the Effective Time. For purposes of this definition, 430B Information shall be
considered to be included in the Registration Statement as of the time specified
in Rule 430B.
     (ii) For purposes of this Agreement:
     “430B Information” means information included in a prospectus then deemed
to be a part of the Registration Statement pursuant to Rule 430B(e) or
retroactively deemed to be a part of the Registration Statement pursuant to
Rule 430B(f).
     “430C Information” means information included in a prospectus then deemed
to be a part of the Registration Statement pursuant to Rule 430C.
     “Act” means the Securities Act of 1933, as amended.
     “Applicable Time” means 4:45 p.m. (Eastern time) on the date of this
Agreement.
     “Closing Date” has the meaning defined in Section 3 hereof.
     “Commission” means the Securities and Exchange Commission.
     “Effective Time” of the Registration Statement relating to the Offered
Securities means the time of the first contract of sale for the Offered
Securities.
     “Exchange Act” means the Securities Exchange Act of 1934, as amended.
     “Final Prospectus” means the Statutory Prospectus that discloses the public
offering price, other 430B Information and other final terms of the Offered
Securities and otherwise satisfies Section 10(a) of the Act.
     “General Use Issuer Free Writing Prospectus” means any Issuer Free Writing
Prospectus that is intended for general distribution to prospective investors,
as evidenced by its being so specified in Schedule B to this Agreement.
     “Issuer Free Writing Prospectus” means any “issuer free writing
prospectus,” as defined in Rule 433, relating to the Offered Securities in the
form filed or required to

 



--------------------------------------------------------------------------------



 



be filed with the Commission or, if not required to be filed, in the form
retained in the Company’s records pursuant to Rule 433(g).
     “Limited Use Issuer Free Writing Prospectus” means any Issuer Free Writing
Prospectus that is not a General Use Issuer Free Writing Prospectus.
     “Rules and Regulations” means the rules and regulations of the Commission.
     “Securities Laws” means, collectively, the Sarbanes-Oxley Act of 2002
(“Sarbanes-Oxley”), the Act, the Exchange Act, the Rules and Regulations, the
auditing principles, rules, standards and practices applicable to auditors of
“issuers” (as defined in Sarbanes-Oxley) promulgated or approved by the Public
Company Accounting Oversight Board and the rules of the New York Stock Exchange
(“Exchange Rules”).
     “Statutory Prospectus” with reference to any particular time means the
prospectus relating to the Offered Securities that is included in the
Registration Statement immediately prior to that time, any document incorporated
by reference therein and all 430B Information and all 430C Information with
respect to such registration statement, that in any case has not been superseded
or modified. For purposes of the foregoing definition, 430B Information shall be
considered to be included in the Statutory Prospectus only as of the actual time
that a form of prospectus (including a prospectus supplement) is filed with the
Commission pursuant to Rule 424(b) and not retroactively.
     Unless otherwise specified, a reference to a “Rule” is to the indicated
rule under the Act.
     (iii) General Disclosure Package. As of the Applicable Time, neither
(i) the General Use Issuer Free Writing Prospectus(es) issued at or prior to the
Applicable Time and the preliminary prospectus supplement, dated February 15,
2011 (including any document incorporated by reference therein as of the
Applicable Time), including the base prospectus, dated February 15, 2011 (which
is the most recent Statutory Prospectus distributed to investors generally), and
the other information, if any, stated in Schedule B to this Agreement to be
included in the General Disclosure Package, all considered together
(collectively, the “General Disclosure Package”), nor (ii) any individual
Limited Use Issuer Free Writing Prospectus, when considered together with the
General Disclosure Package, included any untrue statement of a material fact or
omitted to state any material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading. The preceding sentence does not apply to statements in or omissions
from any Statutory Prospectus or any Issuer Free Writing Prospectus in reliance
upon and in conformity with written information furnished to the Company
specifically for use therein by (x) the Selling Stockholder, it being understood
and agreed that the only such information furnished by the Selling Stockholder
consists of the information described as such in Section 8(b) and (y) the
Underwriters, it being understood and agreed that the only such information
furnished by the Underwriters consists of the information described as such in
Section 8(c).

 



--------------------------------------------------------------------------------



 



     (iv) Issuer Free Writing Prospectuses. Each Issuer Free Writing Prospectus,
as of its issue date and at all subsequent times through the completion of the
public offer and sale of the Offered Securities or until any earlier date that
the Company notified or notifies the Underwriters as described in the next
sentence, did not, does not and will not include any information that
conflicted, conflicts or will conflict with the information then contained in
the Registration Statement. If at any time following issuance of an Issuer Free
Writing Prospectus there occurred or occurs an event or development as a result
of which such Issuer Free Writing Prospectus conflicted or would conflict with
the information then contained in the Registration Statement or as a result of
which such Issuer Free Writing Prospectus, if republished immediately following
such event or development, would include an untrue statement of a material fact
or omitted or would omit to state a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading, (i) the Company has promptly notified or will promptly
notify the Underwriters and (ii) the Company has promptly amended or will
promptly amend or supplement such Issuer Free Writing Prospectus to eliminate or
correct such conflict, untrue statement or omission.
     (v) Automatic Shelf Registration Statement.

  (1)   (i) Well-Known Seasoned Issuer Status. (A) At the time of initial filing
of the Registration Statement, (B) at the time of the most recent amendment
thereto for the purposes of complying with Section 10(a)(3) of the Act (whether
such amendment was by post-effective amendment, incorporated report filed
pursuant to Section 13 or 15(d) of the Exchange Act or form of prospectus), and
(C) at the time the Company or any person acting on its behalf (within the
meaning, for this clause only, of Rule 163(c)) made any offer relating to the
Offered Securities in reliance on the exemption of Rule 163, the Company was a
“well known seasoned issuer” as defined in Rule 405, including not having been
an “ineligible issuer” as defined in Rule 405;     (2)   Effectiveness of
Automatic Shelf Registration Statement. The Registration Statement is an
“automatic shelf registration statement,” as defined in Rule 405, that initially
became effective on February 15, 2011. If immediately prior to the Renewal
Deadline (as hereinafter defined), any of the Offered Securities remain unsold
by the Underwriters, the Company will prior to the Renewal Deadline file, if it
has not already done so and is eligible to do so, a new automatic shelf
registration statement relating to the Offered Securities, in a form
satisfactory to the Underwriters. If the Company is no longer eligible to file
an automatic shelf registration statement, the Company will prior to the Renewal
Deadline, if it has not already done so, file a new shelf registration

 



--------------------------------------------------------------------------------



 



      statement relating to the Offered Securities, in a form satisfactory to
the Underwriters, and will use its best efforts to cause such registration
statement to be declared effective within 180 days after the Renewal Deadline.
The Company will take all other action necessary or appropriate to permit the
public offering and sale of the Offered Securities to continue as contemplated
in the expired registration statement relating to the Offered Securities.
References herein to the Registration Statement shall include such new automatic
shelf registration statement or such new shelf registration statement, as the
case may be. “Renewal Deadline” means the third anniversary of the initial
effective time of the Registration Statement;

  (3)   Eligibility to Use Automatic Shelf Registration Form. The Company has
not received from the Commission any notice pursuant to Rule 401(g)(2) objecting
to use of the automatic shelf registration statement form. If at any time when
Offered Securities remain unsold by the Underwriters the Company receives from
the Commission a notice pursuant to Rule 401(g)(2) or otherwise ceases to be
eligible to use the automatic shelf registration statement form, the Company
will (i) promptly notify the Underwriters, (ii) promptly file a new registration
statement or post-effective amendment on the proper form relating to the Offered
Securities, in a form satisfactory to the Underwriters, (iii) use its best
efforts to cause such registration statement or post-effective amendment to be
declared effective as soon as practicable, and (iv) promptly notify the
Underwriters of such effectiveness. The Company will take all other action
necessary or appropriate to permit the public offering and sale of the Offered
Securities to continue as contemplated in the registration statement that was
the subject of the Rule 401(g)(2) notice or for which the Company has otherwise
become ineligible. References herein to the Registration Statement shall include
such new registration statement or post-effective amendment, as the case may be;
    (4)   Filing Fees. The Company has paid or shall pay the required Commission
filing fees relating to the Offered Securities within the time required by
Rule 456(b)(1) without regard to the proviso therein and otherwise in accordance
with Rules 456(b) and 457(r); and     (5)   No Stop Order. No stop order
suspending the effectiveness of the Registration Statement or any part thereof
has been issued and no

 



--------------------------------------------------------------------------------



 



      proceedings for that purpose have been instituted or are pending or
contemplated under the Act.

     (vi) Ineligible Issuer Status. At (i) the earliest time after the filing of
the Registration Statement that the Company or another offering participant made
a bona fide offer (within the meaning of Rule 164(h)(2)) of the Offered
Securities and (ii) the date of this Agreement, the Company was not and is not
an “ineligible issuer,” as defined in Rule 405.
     (vii) Compliance with Securities Act Requirements. (i) (A) At the time the
Registration Statement initially became effective, (B) at the time of each
amendment thereto for the purposes of complying with Section 10(a)(3) of the Act
(whether by post effective amendment, incorporated report or form of
prospectus), (C) at the Effective Time relating to the Offered Securities and
(D) on the Closing Date, the Registration Statement conformed and will conform
in all material respects to the applicable requirements of the Act and the Rules
and Regulations and did not and will not include any untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein not misleading and (ii) (A) on its
date, (B) at the time of filing the Final Prospectus pursuant to Rule 424(b) and
(C) on the Closing Date, the Final Prospectus will conform in all material
respects to the requirements of the Act and the Rules and Regulations, and will
not include any untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary to make the statements
therein, in light of the circumstances under which they were made, not
misleading. The preceding sentence does not apply to statements in or omissions
from any such document based upon written information furnished to the Company
specifically for use therein by (x) the Selling Stockholder, it being understood
and agreed that the only such information is that described as such in Section
8(b) hereof or (y) the Underwriters, it being understood and agreed that the
only such information is that described as such in Section 8(c) hereof.
     (viii) Incorporated Documents. The documents incorporated by reference in
the Registration Statement and the Statutory Prospectus, when they became
effective or were filed with the Commission, as the case may be, conformed in
all material respects to the requirements of the Act or the Exchange Act, as
applicable, and the rules and regulations of the Commission thereunder, and none
of such documents contained an untrue statement of a material fact or omitted to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading; any further documents so filed and
incorporated by reference in the Prospectus or any further amendment or
supplement thereto, when such documents become effective or are filed with the
Commission, as the case may be, will conform in all material respects to the
requirements of the Act or the Exchange Act, as applicable, and the rules and
regulations of the Commission thereunder and will not contain an untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein not misleading;
provided, however, that this representation and

 



--------------------------------------------------------------------------------



 



warranty shall not apply to any statements or omissions made in reliance upon
and in conformity with information furnished in writing to the Company by the
Underwriters for use therein or by a Selling Stockholder expressly for use in
the preparation of the information in the Base Prospectus and the Prospectus
under the caption “Selling Stockholder;” and no such documents were filed with
the Commission since the Commission’s close of business on the business day
immediately prior to the date of this Agreement and prior to the execution of
this Agreement, except as set forth on Schedule B hereto.
     (ix) Subsidiaries. Each of the Company’s subsidiaries that have either
(i) total assets that exceed 10 percent of the total assets of the Company and
its subsidiaries, on a consolidated basis, as of December 31, 2010, or
(ii) total revenues that exceed 10 percent of the total revenues of the Company
and its subsidiaries, on a consolidated basis, for the year ended December 31,
2010, is herein referred to as a “Subsidiary” and collectively as the
“Subsidiaries.” Neither the Company nor any of its Subsidiaries has sustained
since the date of the latest audited financial statements included or
incorporated by reference in the General Disclosure Package and the Final
Prospectus any loss or interference with its business that is material to the
Company and its Subsidiaries, taken as a whole, from fire, explosion, flood or
other calamity, whether or not covered by insurance, or from any labor dispute
or court or governmental action, order or decree, otherwise than as set forth or
contemplated in the General Disclosure Package; and there has not been any
Material Adverse Effect (as defined below), otherwise than as set forth or
contemplated in the General Disclosure Package.
     (x) Title to Property. The Company and its Subsidiaries have good and
marketable title in fee simple to all real property and good and marketable
title to all personal property owned by them, in each case free and clear of all
liens, encumbrances and defects except such as are described in the General
Disclosure Package or such as do not affect the value of such property and do
not interfere with the use made and proposed to be made of such property by the
Company and its Subsidiaries, except for such defects and interferences as would
not have a Material Adverse Effect; and any real property and buildings held
under lease by the Company and its Subsidiaries are held by them under valid,
subsisting and enforceable leases with such exceptions as are not material to
the Company and its Subsidiaries, taken as a whole, and do not materially
interfere with the use made and proposed to be made of such property and
buildings by the Company and its Subsidiaries.
     (xi) Good Standing of the Company and the Subsidiaries. The Company and the
Subsidiaries have been duly incorporated or formed, as the case may be, and are
validly existing as a corporation, limited liability company, limited
partnership, limited company or other corporate entity as the case may be, in
good standing under the laws of each of their respective jurisdictions of
incorporation or organization, as the case may be, with power and authority
(corporate and other) to own their properties and conduct their business as
described in the General Disclosure Package and the Final Prospectus, and

 



--------------------------------------------------------------------------------



 



have been duly qualified as a foreign corporation, limited liability company,
limited partnership, limited company or other corporate entity as the case may
be, for the transaction of business and are in good standing under the laws of
each other jurisdiction in which they own or lease properties or conduct any
business so as to require such qualification, or are subject to no material
liability or disability by reason of the failure to be so qualified in any such
jurisdiction, except where the failure to be so qualified or have such power or
authority would not result in a Material Adverse Effect. A “Material Adverse
Effect” shall mean any material adverse change, or any development involving a
prospective material adverse change, in or affecting the general affairs,
management, financial position, stockholders’ equity or results of operations of
the Company and its Subsidiaries, taken as a whole or in its ability to
consummate the transactions contemplated by this Agreement and the Company
Purchase Agreement (as defined below).
     (xii) Absence of Defaults and Conflicts Resulting from Transaction. The
compliance by the Company with this Agreement and the agreement, dated
February 14, 2011, between the Company and the Selling Stockholder, respecting
the purchase of 500,000 Securities by the Company from the Selling Stockholder
(the “Company Purchase Agreement”) and the consummation of the transactions
herein and therein contemplated will not conflict with or result in a breach or
violation of any of the terms or provisions of, or constitute a default under
(i) any indenture, mortgage, deed of trust, loan agreement or other agreement or
instrument to which the Company or any of its subsidiaries is a party or by
which the Company or any of its subsidiaries is bound or to which any of the
property or assets of the Company or any of its subsidiaries is subject,
(ii) the Certificate of Incorporation or By-laws of the Company or (iii) any
statute or any order, rule or regulation of any court or governmental agency or
body having jurisdiction over the Company or any of its subsidiaries or any of
their properties, except, with respect to clauses (i) and (iii), as would not
have a Material Adverse Effect; and no consent, approval, authorization, order,
registration or qualification of or with any such court or governmental agency
or body is required for the issue and sale of the Securities or the consummation
by the Company of the transactions contemplated by this Agreement and the
Company Purchase Agreement except such as have been obtained under the Act and
such consents, approvals, authorizations, registrations or qualifications as may
be required under state securities or Blue Sky laws in connection with the
purchase and distribution of the Securities by the Underwriters.
     (xiii) Absence of Existing Defaults and Conflicts. Neither the Company nor
any of its Subsidiaries is in violation of its (i) Certificate of Incorporation
or Bylaws or (ii) in default in the performance or observance of any obligation,
covenant or condition contained in any indenture, mortgage, deed of trust, loan
agreement, lease or other agreement or instrument to which it is a party or by
which it or any of its properties may be bound, except, with respect to clause
(ii), as would not have Material Adverse Effect.

 



--------------------------------------------------------------------------------



 



     (xiv) Accurate Disclosure. The statements set forth in the General
Disclosure Package and the Final Prospectus under the caption “Description of
Capital Stock”, insofar as they purport to constitute a summary of the terms of
the Securities, and under the caption “Underwriting”, insofar as they purport to
describe the documents referred to therein, are accurate, complete and fair in
all material respects.
     (xv) Litigation. Other than as set forth in the General Disclosure Package,
there are no legal or governmental proceedings pending to which the Company or
any of its Subsidiaries is a party or of which any property of the Company or
any of its Subsidiaries is the subject which, if determined adversely to the
Company or any of its subsidiaries, would, individually or in the aggregate,
have a Material Adverse Effect; and, to the Company’s knowledge, no such
proceedings are threatened or contemplated by governmental authorities or
threatened by others.
     (xvi) Investment Company Act. The Company is not an “investment company” as
defined in the Investment Company Act of 1940 (the “Investment Company Act”).
     (xvii) Internal Controls and Compliance with the Sarbanes-Oxley Act.

  (1)   KPMG LLP, which has certified certain financial statements of the
Company and its subsidiaries, and have audited the Company’s internal control
over financial reporting and management’s assessment thereof are an independent
registered public accounting firm as required by the Act and the rules and
regulations of the Commission thereunder;     (2)   The Company maintains a
system of internal control over financial reporting (as such term is defined in
Rule 13a-15(f) under the Exchange Act) that complies with the requirements of
the Exchange Act and has been designed by the Company’s principal executive
officer and principal financial officer, or under their supervision, to provide
reasonable assurance regarding the reliability of financial reporting and the
preparation of financial statements for external purposes in accordance with
generally accepted accounting principles. The Company’s internal control over
financial reporting is effective and the Company is not aware of any material
weaknesses in its internal control over financial reporting;     (3)   Since the
date of the latest audited financial statements included or incorporated by
reference in the General Disclosure Package, there has been no change in the
Company’s internal control over

 



--------------------------------------------------------------------------------



 



      financial reporting that has materially affected, or is reasonably likely
to materially affect, the Company’s internal control over financial reporting;
and

  (4)   The Company maintains disclosure controls and procedures (as such term
is defined in Rule 13a-15(e) under the Exchange Act) that comply with the
requirements of the Exchange Act; such disclosure controls and procedures have
been designed to ensure that material information relating to the Company and
its subsidiaries is made known to the Company’s principal executive officer and
principal financial officer by others within those entities; and such disclosure
controls and procedures are effective.

     (xviii) Offered Securities. The Offered Securities and all other
outstanding shares of capital stock of the Company have been duly authorized;
the authorized equity capitalization of the Company is as set forth in the
General Disclosure Package; all outstanding shares of capital stock of the
Company (including the Offered Securities) are validly issued, fully paid and
nonassessable, conform in all material respects to the information in the
General Disclosure Package and to the description of such Offered Securities
contained in the Final Prospectus; the stockholders of the Company have no
preemptive rights with respect to the Securities; and none of the outstanding
shares of capital stock of the Company have been issued in violation of any
preemptive or similar rights of any security holder.
     (xix) Registration Rights. Except as disclosed in the General Disclosure
Package, there are no contracts, agreements or understandings between the
Company and any person granting such person the right to require the Company to
file a registration statement under the Act with respect to any securities of
the Company owned or to be owned by such person or to require the Company to
include such securities in the securities registered pursuant to a Registration
Statement or in any securities being registered pursuant to any other
registration statement filed by the Company under the Act. (collectively,
“registration rights”), and any person to whom the Company has granted
registration rights has agreed not to exercise such rights until after the
expiration of the Lock-Up Period referred to in Section 5(j) hereof.
     (xx) Listing. The Offered Securities are listed on the New York Stock
Exchange.
     (xxi) Authorization of Agreements. This Agreement and the Company Purchase
Agreement have been duly authorized, executed and delivered by the Company. The
Company Purchase Agreement is enforceable against the Company in accordance with
its terms.

 



--------------------------------------------------------------------------------



 



     (xxii) Absence of Manipulation. The Company has not taken, directly or
indirectly, any action that is designed to or that has constituted or that would
reasonably be expected to cause or result in the stabilization or manipulation
of the price of any security of the Company to facilitate the sale or resale of
the Offered Securities.
     (xxiii) Financial Statements. The financial statements included in the
Registration Statement and the General Disclosure Package present fairly the
financial position of the Company and its consolidated subsidiaries as of the
dates shown and their results of operations and cash flows for the periods
shown, and such financial statements have been prepared in conformity with the
generally accepted accounting principles in the United States applied on a
consistent basis. No other financial statements are required to be filed or
included in the Registration Statement.
     (xxiv) No Material Adverse Change in Business. Except as disclosed in the
General Disclosure Package, since the end of the period covered by the latest
audited financial statements included in the General Disclosure Package
(i) there has been no change, nor any development or event involving a
prospective change, in the condition (financial or otherwise), results of
operations, business, properties or prospects of the Company and its
subsidiaries, taken as a whole, that is material and adverse, (ii) except as
disclosed in or contemplated by the General Disclosure Package, there has been
no dividend or distribution of any kind declared, paid or made by the Company on
any class of its capital stock and (iii) except as disclosed in or contemplated
by the General Disclosure Package, there has been no material adverse change in
the capital stock, short-term indebtedness, long-term indebtedness, net current
assets or net assets of the Company and its subsidiaries.
     (xxv) No Unlawful Payments. Neither the Company nor any of its subsidiaries
nor any director or officer nor, to the knowledge of the company, any employee,
agent or other person associated with or acting on behalf of the Company or any
of its subsidiaries, has (i) used any corporate funds for any unlawful
contribution, gift, entertainment or other unlawful expense relating to
political activity; (ii) made any direct or indirect unlawful payment to any
foreign or domestic government official or employee from corporate funds;
(iii) violated or is in violation of any provision of the Foreign Corrupt
Practices Act of 1977; or (iv) made any bribe, rebate, payoff, influence
payment, kickback or other unlawful payment, (clauses (i) through (iv),
collectively, “Unlawful Payments”).
     (xxvi) Compliance with Money Laundering Laws. The operations of the Company
and its subsidiaries are and have been conducted at all times in material
compliance with applicable financial recordkeeping and reporting requirements of
the Currency and Foreign Transactions Reporting Act of 1970, as amended, and, to
the knowledge of the Company, the applicable money laundering statutes of all
jurisdictions, the rules and regulations thereunder and any related or similar
rules, regulations or guidelines, issued, administered or enforced by any
governmental agency (collectively,

 



--------------------------------------------------------------------------------



 



the “Money Laundering Laws”). No action, suit or proceeding by or before any
court or governmental agency, authority or body or any arbitrator involving the
Company or any of its subsidiaries with respect to the Money Laundering Laws is
pending or, to the knowledge of the Company, threatened.
     (xxvii) Compliance with OFAC. None of the Company, any of its subsidiaries
or any director, officer, or affiliate, or, to the knowledge of the Company, any
employee, agent or other person associated with or acting on behalf of the
Company or any of its subsidiaries, is currently subject to any U.S. sanctions
administered by the Office of Foreign Assets Control of the U.S. Department of
the Treasury (“OFAC”).
     (xxviii) Compliance Policies. The Company has in place policies and
procedures reasonably designed to ensure that (i) no Unlawful Payments are made
by or on behalf of the Company or any of its subsidiaries, (ii) the Company and
its subsidiaries conduct operations in compliance in all material respects with
applicable Money Laundering Laws and (iii) no funds of the Company or any of its
subsidiaries are used for the purpose of financing the activities of any person
currently subject to any U.S. sanctions administered by OFAC.
     (xxix) Projections. The projections, estimates, forecasts and
forward-looking guidance (collectively, the “Projections”) included in the
Company’s Current Report on Form 8-K, including Exhibit 99.1 thereto, filed with
the Securities and Exchange Commission on February 16, 2011, including without
limitation the items circled on Exhibit A to the certificate delivered to the
Underwriters by the Company’s Chief Financial Officer on each Closing Date, have
been prepared by the Company in good faith based on (a) principles consistent
with the Company’s internal models and with the past practices of the Company
with respect to its publicly announced projections, estimates, forecasts and
forward-looking guidance, (b) assumptions that are reasonable at the time the
applicable Projections were made and on the date hereof, (c) to the knowledge of
the Company, the best information reasonably available to the Company at the
time the applicable Projections were made and on the date hereof and (d) to the
extent the Projection relates to GAAP financial measures, accounting principles
applied on a basis substantially consistent with that of the historical
consolidated audited financial statements of the Company. Each Projection
represents the Company’s current good faith estimate of the Company’s future
performance for the period stated therein.
     (xxx) Fees and Expenses. All fee sharing or reimbursement agreements
between the Company and the Selling Stockholder relating to fees and expenses
arising from the transactions contemplated by this Agreement have been
accurately disclosed in the General Disclosure Package and the Prospectus.
     (b) The Selling Stockholder represents and warrants to, and agrees with,
the Underwriters that:

 



--------------------------------------------------------------------------------



 



     (i) Absence of Further Requirements. All consents, approvals,
authorizations and orders necessary for the execution and delivery by the
Selling Stockholder of this Agreement and the Company Purchase Agreement, and
for the sale and delivery of the Securities to be sold by the Selling
Stockholder hereunder and thereunder, have been obtained; and the Selling
Stockholder has full right, power and authority to enter into this Agreement and
to sell, assign, transfer and deliver the Securities to be sold by the Selling
Stockholder hereunder.
     (ii) Absence of Defaults and Conflicts Resulting from Transaction. The sale
of the Securities to be sold by the Selling Stockholder hereunder and under the
Company Purchase Agreement and the compliance by the Selling Stockholder with
all of the provisions herein and therein and the consummation of the
transactions herein and therein contemplated will not conflict with or result in
a breach or violation, in any material respect, of any of the terms or
provisions of, or constitute a material default under, any statute, indenture,
mortgage, deed of trust, loan agreement or other agreement or instrument to
which the Selling Stockholder is a party or by which the Selling Stockholder is
bound or to which any of the property or assets of the Selling Stockholder are
subject, nor will such action result in any violation of the provisions of the
Selling Stockholder’s Amended and Restated Articles of Partnership or Memorandum
of Partnership or any material violation of any statute or any order, rule or
regulation of any court or governmental agency or body having jurisdiction over
the Selling Stockholder or the property of the Selling Stockholder.
     (iii) Title to Securities. The Selling Stockholder has, and immediately
prior to the Closing Date the Selling Stockholder will have, good and valid
title to the Securities to be sold by the Selling Stockholder hereunder, free
and clear of all liens, encumbrances, equities or claims; and, upon delivery of
such Securities and payment therefor pursuant hereto, good and valid title to
such Securities, free and clear of all liens, encumbrances, equities or claims,
will pass to the Underwriters.
     (iv) Absence of Manipulation. The Selling Stockholder has not taken and
will not take, directly or indirectly, any action which is designed to or which
has constituted or which might reasonably be expected to cause or result in
stabilization or manipulation of the price of any security of the Company to
facilitate the sale or resale of the Securities.
     (v) Compliance with Securities Act Requirements. (i) (A) At the time the
Registration Statement initially became effective, (B) at the time of each
amendment thereto for the purposes of complying with Section 10(a)(3) of the Act
(whether by post effective amendment, incorporated report or form of
prospectus), (C) at the Effective Time relating to the Offered Securities and
(D) on the Closing Date the Registration Statement conformed and will conform in
all material respects to the requirements of the Act and the Rules and
Regulations and did not and will not include any untrue statement of a material
fact or omit to state any material fact required to be stated therein or
necessary to make the statements therein not misleading and (ii) on its date, at
the time of

 



--------------------------------------------------------------------------------



 



filing of the Final Prospectus pursuant to Rule 424(b) or (if no such filing is
required) at the Effective Time of the Additional Registration Statement in
which the Final Prospectus is included, and on each Closing Date, the Final
Prospectus will conform in all respects to the requirements of the Act and the
Rules and Regulations and will not include any untrue statement of a material
fact or omit to state any material fact required to be stated therein or
necessary to make the statements therein not misleading. The preceding sentence
shall only apply to statements in or omissions from any such document based upon
written information furnished to the Company by the Selling Stockholder
specifically for use therein, it being understood and agreed that the only such
information is that described as such in Section 8(b) hereof.
     (vi) Good Standing of the Selling Stockholder. The Selling Stockholder has
been duly formed and is validly existing as a limited partnership, in good
standing under the laws of the British Virgin Islands, with power and authority
(limited partnership and other) to own its properties and conduct its business
as currently conducted, and has been duly qualified as a limited partnership for
the transaction of business and is in good standing under the laws of each other
jurisdiction in which it owns or leases properties or conducts any business so
as to require such qualification, or are subject to no material liability or
disability by reason of the failure to be so qualified in any such jurisdiction,
except where the failure to be so qualified or have such power or authority
would not result in any material adverse change, or any development involving a
prospective material adverse change, in or affecting the general affairs,
management, financial position, partners’ capital or results of operations of
the Selling Stockholder or in its ability to consummate the transactions
contemplated by this Agreement and the Company Purchase Agreement.
     (vii) Authorization of Agreements. This Agreement and the Company Purchase
Agreement have been duly authorized, executed and delivered by the Selling
Stockholder, and the Company Purchase Agreement is enforceable against the
Selling Stockholder in accordance with its terms.
     (viii) No Finder’s Fee. Except as disclosed in the General Disclosure
Package, there are no contracts, agreements or understandings between the
Selling Stockholder and any person that would give rise to a valid claim against
the Selling Stockholder or the Underwriters for a brokerage commission, finder’s
fee or other like payment in connection with this offering.
     (ix) Fees and Expenses. All fee sharing or reimbursement agreements between
the Company and the Selling Stockholder relating to fees and expenses arising
from the transactions contemplated by this Agreement have been accurately
disclosed in the General Disclosure Package and the Prospectus.

 



--------------------------------------------------------------------------------



 



     3. Purchase, Sale and Delivery of Offered Securities. On the basis of the
representations, warranties and agreements and subject to the terms and
conditions set forth herein, the Selling Stockholder agrees to sell to the
several Underwriters, and each of the Underwriters agrees, severally and not
jointly, to purchase from the Selling Stockholder, at a purchase price equal to
$34.435 per share, the respective number of shares of Firm Securities set forth
opposite the name of such Underwriter in Schedule A hereto.
     The Selling Stockholder shall deliver the Firm Securities to or as
instructed by the Underwriters, in a form reasonably acceptable to the
Underwriters, through the facilities of The Depository Trust & Clearing
Corporation (“DTC”) for the account of the Underwriters, against payment by or
on behalf of the Underwriters of the purchase price therefor by wire transfer of
Federal (same day) funds to an account at BNP Paribas or another bank acceptable
to the Underwriters designated in writing by the Selling Stockholder to the
Underwriters at 10:00 a.m., New York time, on February 24, 2011, or at such
other time not later than seven full business days thereafter as the
Underwriters and the Selling Stockholder determine, such time being herein
referred to as the “First Closing Date”. For purposes of Rule 15c6-1 under the
Securities Exchange Act of 1934, the First Closing Date (if later than the
otherwise applicable settlement date) shall be the settlement date for payment
of funds and delivery of securities for all the Offered Securities sold pursuant
to the offering. The certificates evidencing the Offered Securities so to be
delivered (if such Offered Securities are in certificated form), or, if such
Offered Securities are uncertificated, records of DTC evidencing the Offered
Securities so to be delivered, will be made available for checking at the above
office of Skadden, Arps, Slate, Meagher & Flom LLP at least 24 hours prior to
the Closing Date.
     In addition, upon written notice from the Underwriters given to the Company
and the Selling Stockholder not more than 30 days subsequent to the date of the
Final Prospectus, the Underwriters may purchase all or less than all of the
Optional Securities at the purchase price per Security to be paid for the Firm
Securities. The Selling Stockholder agrees to sell to the Underwriters the
number of shares of Optional Securities specified in such notice and the
Underwriters, severally and not jointly, agree to purchase such Optional
Securities. Such Optional Securities shall be purchased for the account of each
Underwriter in the same proportion as the number of shares of Firm Securities
set forth opposite such Underwriter’s name bears to the total number of shares
of Firm Securities (subject to adjustment by Credit Suisse Securities (USA) LLC
to eliminate fractions) and may be purchased by the Underwriters only for the
purpose of covering over-allotments made in connection with the sale of the Firm
Securities. No Optional Securities shall be sold or delivered unless the Firm
Securities previously have been, or simultaneously are, sold and delivered. The
right to purchase the Optional Securities or any portion thereof may be
exercised at one time only and may be surrendered and terminated at any time
upon notice by the Underwriters to the Company and the Selling Stockholder.
     The time for the delivery of and payment for the Optional Securities, being
herein referred to as the “Optional Closing Date”, which may be the First
Closing Date (the First Closing Date and each Optional Closing Date, if any,
being sometimes referred to as a “Closing Date”), shall be determined by the
Underwriters but shall be not later than five full business days

 



--------------------------------------------------------------------------------



 



after written notice of election to purchase Optional Securities is given. The
Selling Stockholder will deliver the Optional Securities being purchased on the
Optional Closing Date to or as instructed by the Underwriters, through the
facilities of DTC, for the accounts of the several Underwriters, against payment
by or on behalf of the Underwriters of the purchase price therefor by wire
transfer of Federal (same-day) funds to an account at BNP Paribas or another
bank acceptable to the Underwriters designated in writing by the Selling
Stockholder to the Underwriters. The certificates evidencing the Offered
Securities so to be delivered (if such Offered Securities are in certificated
form) or, if such Offered Securities are uncertificated, records of DTC
evidencing the Offered Securities so to be delivered will be made available for
checking at the above office of Skadden, Arps, Slate, Meagher & Flom LLP at
least 24 hours prior to the Closing Date.
     4. Offering by Underwriters. It is understood that the several Underwriters
propose to offer the Offered Securities for sale to the public as set forth in
the Final Prospectus.
     5. Certain Agreements of the Company and the Selling Stockholder. The
Company and, to the extent applicable, the Selling Stockholder agree with the
several Underwriters, and the Company, to the extent applicable, agrees with the
Selling Stockholder, that:
     (a) Additional Filings. The Company has filed or will file each Statutory
Prospectus (including the Final Prospectus) pursuant to and in accordance with
Rule 424(b)(2) (or, if applicable and consented to by the Underwriters,
subparagraph (5)) not later than the second business day following the earlier
of the date it is first used or the execution and delivery of this Agreement.
The Company has complied and will comply with Rule 433.
     (b) Filing of Amendments: Response to Commission Requests. The Company will
promptly advise the Underwriters and the Selling Stockholder of any proposal to
amend or supplement the Registration Statement or any Statutory Prospectus at
any time and will offer the Underwriters a reasonable opportunity to comment on
any such amendment or supplement; and the Company will also advise the
Underwriters promptly of (i) the effectiveness of any Additional Registration
Statement (if its Effective Time is subsequent to the execution and delivery of
this Agreement), (ii) any amendment or supplementation of a Registration
Statement or any Statutory Prospectus, (iii) any request by the Commission or
its staff for any amendment to the Registration Statement, for any supplement to
any Statutory Prospectus or for any additional information, (iv) the institution
by the Commission of any stop order proceedings in respect of the Registration
Statement or the threatening of any proceeding for that purpose, and (v) the
receipt by the Company of any notification with respect to the suspension of the
qualification of the Offered Securities in any jurisdiction or the institution
or threatening of any proceedings for such purpose. The Company will use its
best efforts to prevent the issuance of any such stop order or the suspension of
any such qualification and, if issued, to obtain as soon as possible the
withdrawal thereof.

 



--------------------------------------------------------------------------------



 



     (c) Continued Compliance with Securities Laws. If, at any time when a
prospectus relating to the Offered Securities is (or but for the exemption in
Rule 172 would be) required to be delivered under the Act by any Underwriter or
dealer, any event occurs as a result of which the Final Prospectus as then
amended or supplemented would include an untrue statement of a material fact or
omit to state any material fact necessary to make the statements therein, in the
light of the circumstances under which they were made, not misleading, or if it
is necessary at any time to amend the Registration Statement or supplement the
Final Prospectus to comply with the Act, the Company will promptly notify the
Underwriters of such event and will promptly prepare and file with the
Commission and furnish, at its own expense, to the Underwriters and the dealers
and any other dealers upon request of the Underwriters, an amendment or
supplement which will correct such statement or omission or an amendment which
will effect such compliance. The Underwriters’ delivery of any such amendment or
supplement shall not constitute a consent to or waiver of any of the conditions
set forth in Section 7 hereof.
     (d) Rule 158. As soon as practicable, but not later than 16 months, after
the date of this Agreement, the Company will make generally available to its
securityholders an earnings statement covering a period of at least 12 months
beginning after the date of this Agreement and satisfying the provisions of
Section 11(a) of the Act and Rule 158.
     (e) Furnishing of Prospectuses. The Company will furnish to the
Underwriters copies of the Registration Statement, including all exhibits, any
Statutory Prospectus, the Final Prospectus and all amendments and supplements to
such documents, in each case as soon as available and in such quantities as the
Underwriters reasonably request. The Company will pay the expenses of printing
and distributing to the Underwriters all such documents.
     (f) Blue Sky Qualifications. The Company will arrange for the qualification
of the Offered Securities for sale under the laws of such jurisdictions as the
Underwriters designate and will continue such qualifications in effect so long
as required for the distribution.
     (g) Reporting Requirements. During the period of five years hereafter, the
Company will furnish to the Underwriters, as soon as practicable after the end
of each fiscal year, a copy of its annual report to stockholders for such year;
and the Company will furnish to the Underwriters (i) as soon as available, a
copy of each report and any definitive proxy statement of the Company filed with
the Commission under the Exchange Act or mailed to stockholders, and (ii) from
time to time, such other information concerning the Company as the Underwriters
may reasonably request. However, so long as the Company is subject to the
reporting requirements of either Section 13 or Section 15(d) of the Exchange Act
and is timely filing reports with the Commission on its Electronic Data
Gathering, Analysis and Retrieval system (“EDGAR”), it is not required to
furnish such reports or statements to the Underwriters.
     (h) Payment of Expenses. The Selling Stockholder will pay, and the Company
acknowledges that the Selling Stockholder will pay, all expenses incident to the
performance of the Selling Stockholder’s and the Company’s obligations under
this Agreement, including but

 



--------------------------------------------------------------------------------



 



not limited to fees and expenses of the Company’s counsel and independent
registered public accounting firm, any filing fees and other expenses incurred
in connection with qualification of the Offered Securities for sale under the
laws of such jurisdictions as the Underwriters designate and the preparation and
printing of memoranda relating thereto (including filing fees and expenses of
counsel for the Underwriters relating to such qualification), costs and expenses
related to the review (if any) by the Financial Industry Regulatory Authority,
Inc. of the Offered Securities (including filing fees and expenses of counsel
for the Underwriters relating to such review), costs and expenses relating to
investor presentations or any “road show” in connection with the offering and
sale of the Offered Securities including, without limitation, any travel
expenses of the Company’s officers and employees and any other expenses of the
Company including the chartering of airplanes, fees and expenses incident to
listing the Offered Securities on the New York Stock Exchange, American Stock
Exchange, NASDAQ Stock Market and other national and foreign exchanges, fees and
expenses in connection with the registration of the Offered Securities under the
Exchange Act, any transfer taxes on the sale by the Selling Stockholder of the
Offered Securities to the Underwriters and expenses incurred in distributing
preliminary prospectuses and the Final Prospectus (including any amendments and
supplements thereto) to the Underwriters and for expenses incurred for
preparing, printing and distributing any Issuer Free Writing Prospectuses to
investors or prospective investors; provided, however, except as set forth in
this Agreement, the Underwriters shall pay their own costs and expenses,
including the fees of their counsel.
     (i) Absence of Manipulation. The Company and the Selling Stockholder will
not take, directly or indirectly, any action designed to or that would
constitute or that might reasonably be expected to cause or result in,
stabilization or manipulation of the price of any securities of the Company to
facilitate the sale or resale of the Offered Securities.
     (j) Restriction on Sale of Securities by Company. For the period specified
below (the “Lock-Up Period”), the Company will not, directly or indirectly, take
any of the following actions with respect to its Securities or any securities
convertible into or exchangeable or exercisable for any of its Securities
(“Lock-Up Securities”): (i) offer, sell, issue, contract to sell, pledge or
otherwise dispose of Lock-Up Securities, (ii) offer, sell, issue, contract to
sell, contract to purchase or grant any option, right or warrant to purchase
Lock-Up Securities, (iii) enter into any swap, hedge or any other agreement that
transfers, in whole or in part, the economic consequences of ownership of
Lock-Up Securities, (iv) establish or increase a put equivalent position or
liquidate or decrease a call equivalent position in Lock-Up Securities within
the meaning of Section 16 of the Exchange Act or (v) file with the Commission a
registration statement under the Act relating to Lock-Up Securities, or publicly
disclose the intention to take any such action, without the prior written
consent of Credit Suisse, except grants of stock options, common stock
equivalents (“CSEs”), restricted stock units (“RSUs”), stock appreciation rights
(“SARs”) and restricted stock pursuant to the terms of a plan in effect on the
date hereof as described in the General Disclosure Package or issuances of
Lock-Up Securities in the ordinary course of business pursuant to the exercise,
conversion or vesting of stock options, CSEs, RSUs and SARs outstanding on the
date hereof granted under such plans. The initial Lock-Up Period will commence
on the date hereof and continue for 30 days after the date hereof or such
earlier date that Credit Suisse consents to in writing.

 



--------------------------------------------------------------------------------



 



     6. Free Writing Prospectuses. (a) Issuer Free Writing Prospectuses. The
Company and the Selling Stockholder represent and agree that, unless they obtain
the prior consent of the Underwriters, and each Underwriter represents and
agrees that, unless it obtains the prior consent of the Company and the
Underwriters, it has not made and will not make any offer relating to the
Offered Securities that would constitute an Issuer Free Writing Prospectus, or
that would otherwise constitute a “free writing prospectus,” as defined in
Rule 405, required to be filed with the Commission. Any such free writing
prospectus consented to by the Company and the Underwriters is hereinafter
referred to as a “Permitted Free Writing Prospectus.” The Company represents
that it has treated and agrees that it will treat each Permitted Free Writing
Prospectus as an “issuer free writing prospectus,” as defined in Rule 433, and
has complied and will comply with the requirements of Rules 164 and 433
applicable to any Permitted Free Writing Prospectus, including timely Commission
filing where required, legending and record keeping.
     7. Conditions of the Obligations of the Underwriters. The obligations of
the Underwriters to purchase and pay for the Firm Securities on the First
Closing Date and the Optional Securities to be purchased on the Optional Closing
Date will be subject to the accuracy of the representations and warranties of
the Company and the Selling Stockholder herein (as though made on such Closing
Date), to the accuracy of the statements of Company officers made pursuant to
the provisions hereof, to the performance by the Company and the Selling
Stockholder of their obligations hereunder and to the following additional
conditions precedent:
     (a) Accountants’ Comfort Letter. The Underwriters shall have received
letters, dated, respectively, the date hereof and each Closing Date, of KPMG LLP
confirming that they are a registered public accounting firm and independent
public accountants within the meaning of the Securities Laws and substantially
in the form of Schedule C hereto (except that, in any letter dated a Closing
Date, the specified date referred to in Schedule C hereto shall be a date no
more than three days prior to such Closing Date).
     (b) Filing of Prospectus. The Final Prospectus shall have been filed with
the Commission in accordance with the Rules and Regulations and Section 5(a)
hereof. Prior to such Closing Date, no stop order suspending the effectiveness
of the Registration Statement or any part thereof shall have been issued and no
proceedings for that purpose shall have been instituted or, to the knowledge of
the Selling Stockholder, the Company or the Underwriters, shall be contemplated
by the Commission.
     (c) No Material Adverse Change. Subsequent to the execution and delivery of
this Agreement, there shall not have occurred (i) any change, or any development
or event involving a prospective change, in the condition (financial or
otherwise), results of operations, business, properties or prospects of the
Company and its subsidiaries taken as a whole which, in the judgment of the
Underwriters, is material and adverse and makes it impractical or inadvisable to
market the Offered Securities; (ii) any downgrading in the rating of any debt
securities of the Company by any “nationally recognized statistical rating
organization” as such term is defined for purposes of Rule 436(g) (as in effect
on July 20, 2010), or any public announcement that any

 



--------------------------------------------------------------------------------



 



such organization has under surveillance or review its rating of any debt
securities or preferred stock of the Company (other than an announcement with
positive implications of a possible upgrading, and no implication of a possible
downgrading, of such rating); (iii) any change in U.S. or international
financial, political or economic conditions or currency exchange rates or
exchange controls the effect of which is such as to make it, in the judgment of
the Underwriters, impractical to market or to enforce contracts for the sale of
the Offered Securities, whether in the primary market or in respect of dealings
in the secondary market; (iv) any suspension or material limitation of trading
in securities generally on the New York Stock Exchange or NASDAQ, or any setting
of minimum or maximum prices for trading on such exchange; (v) or any suspension
of trading of any securities of the Company on any exchange or in the
over-the-counter market; (vi) any banking moratorium declared by any U.S.
federal or New York authorities; (vii) any major disruption of settlements of
securities, payment or clearance services in the United States or any other
country where such securities are listed or (viii) any attack on, outbreak or
escalation of hostilities or act of terrorism involving the United States, any
declaration of war by Congress or any other national or international calamity
or emergency if, in the judgment of the Underwriters, the effect of any such
attack, outbreak, escalation, act, declaration, calamity or emergency is such as
to make it impractical or inadvisable to market the Offered Securities or to
enforce contracts for the sale of the Offered Securities.
     (d) Opinion of Counsel for the Company. The Underwriters shall have
received an opinion, dated such Closing Date, of Wilson Sonsini Goodrich &
Rosati professional corporation, counsel for the Company, substantially in the
form of Schedule D hereto.
     (e) Opinion of Counsel for Selling Stockholder. The Underwriters shall have
received opinions, dated such Closing Date, of Dechert LLP, United States
counsel, and Harney Westwood & Riegels, British Virgin Islands counsel, to the
Selling Stockholder, substantially in the forms of Schedules E-1 and E-2 hereto,
respectively.
     (f) Opinion of Counsel for Underwriters. The Underwriters shall have
received from Skadden, Arps, Slate, Meagher & Flom LLP, counsel for the
Underwriters, such opinion or opinions and letter, dated such Closing Date, with
respect to such matters as the Underwriters may require, and the Selling
Stockholder and the Company shall have furnished to such counsel such documents
as they reasonably request for the purpose of enabling them to pass upon such
matters.
     (g) Officers’ Certificate. The Underwriters shall have received a
certificate, dated such Closing Date, of an executive officer of the Company and
a principal financial or accounting officer of the Company in which such
officers shall state that: the representations and warranties of the Company in
this Agreement are true and correct; the Company has complied with all
agreements and satisfied all conditions on its part to be performed or satisfied
hereunder at or prior to such Closing Date; no stop order suspending the
effectiveness of the Registration Statement has been issued and no proceedings
for that purpose have been instituted or, to the best of their knowledge and
after reasonable investigation, are contemplated by the Commission; and,
subsequent to the date of the most recent financial statements in the General
Disclosure

 



--------------------------------------------------------------------------------



 



Package, there has been no material adverse change, nor any development or event
involving a prospective material adverse change, in the condition (financial or
otherwise), results of operations, business, properties or prospects of the
Company and its subsidiaries taken as a whole except as set forth in the General
Disclosure Package or as described in such certificate.
     (h) Chief Financial Officer’s Certificate. The Underwriters shall have
received on the date hereof and on and as of each Closing Date a certificate of
the chief financial officer of the Company, substantially in the form of
Schedule F hereto.
     (i) Lock-Up Agreement. On or prior to the date hereof, the Underwriters
shall have received a lockup letter from the Selling Stockholder in the form
delivered to the Underwriters.
     (j) To avoid a 28% backup withholding tax the Selling Stockholder will
deliver to the Underwriters a properly completed and executed United States
Treasury Department Form W-8IMY (or other applicable form or statement specified
by Treasury Department regulations in lieu thereof).
     The Selling Stockholder and the Company will furnish the Underwriters with
such conformed copies of such opinions, certificates, letters and documents as
the Underwriters reasonably request. The Underwriters may in their sole
discretion waive compliance with any conditions to their obligations hereunder,
whether in respect of the Optional Closing Date or otherwise.
     8. Indemnification and Contribution. (a) Indemnification of Underwriters.
The Company will indemnify and hold harmless the Underwriters, their partners,
members, directors, officers, employees, agents, affiliates and each person, if
any, who controls any of the Underwriters within the meaning of Section 15 of
the Act or Section 20 of the Exchange Act (each, an “Indemnified Party”),
against any and all losses, claims, damages or liabilities, joint or several, to
which such Indemnified Party may become subject, under the Act, the Exchange
Act, other Federal or state statutory law or regulation or otherwise, insofar as
such losses, claims, damages or liabilities (or actions in respect thereof)
arise out of or are based upon any untrue statement or alleged untrue statement
of any material fact contained in any part of the Registration Statement at any
time, any Statutory Prospectus as of any time, the Final Prospectus or any
Issuer Free Writing Prospectus, or arise out of or are based upon the omission
or alleged omission of a material fact required to be stated therein or
necessary to make the statements therein not misleading, and will reimburse each
Indemnified Party for any legal or other expenses reasonably incurred by such
Indemnified Party in connection with investigating or defending against any
loss, claim, damage, liability, action, litigation, investigation or proceeding
whatsoever (whether or not such Indemnified Party is a party thereto), whether
threatened or commenced, and in connection with the enforcement of this
provision with respect to any of the above as such expenses are incurred;
provided, however, that the Company will not be liable in any such case to the
extent that any such loss, claim, damage or liability arises out of or is based
upon an untrue statement or alleged untrue statement in or omission or alleged

 



--------------------------------------------------------------------------------



 



omission from any of such documents in reliance upon and in conformity with
written information furnished to the Company by the Selling Stockholder or the
Underwriters specifically for use therein, it being understood and agreed that
the only such information furnished by the Selling Stockholder consists of the
information described as such in subsection (b) below and the only such
information furnished by the Underwriters consists of the information described
as such in subsection (c) below.
     (b) Indemnification of Underwriters and Company by Selling Stockholder. The
Selling Stockholder will indemnify and hold harmless each Indemnified Party and
the Company, each of its directors and each of its officers who signs the
Registration Statement and each person, if any, who controls the Company within
the meaning of Section 15 of the Act or Section 20 of the Exchange Act (a
“Company Indemnified Party”) against any and all losses, claims, damages or
liabilities, joint or several, to which such Indemnified Party or Company
Indemnified Party may become subject, under the Act, the Exchange Act, other
Federal or state statutory law or regulation or otherwise, insofar as such
losses, claims, damages or liabilities (or actions in respect thereof) arise out
of or are based upon any untrue statement or alleged untrue statement of any
material fact contained in any part of any Registration Statement at any time,
any Statutory Prospectus as of any time, the Final Prospectus or any Issuer Free
Writing Prospectus, or arise out of or are based upon the omission or alleged
omission of a material fact required to be stated therein or necessary to make
the statements therein not misleading, and will reimburse each Indemnified Party
and Company Indemnified Party for any legal or other expenses reasonably
incurred by such Indemnified Party or Company Indemnified Party in connection
with investigating or defending against any loss, claim, damage, liability,
action, litigation, investigation or proceeding whatsoever (whether or not such
Indemnified Party or Company Indemnified Party is a party thereto), whether
threatened or commenced, and in connection with the enforcement of this
provision with respect to the above as such expenses are incurred; in each case
to the extent, but only to the extent, that such untrue statement or alleged
untrue statement or omission or alleged omission was made in reliance upon and
in conformity with written information furnished to the Company by the Selling
Stockholder specifically for use therein, it being understood and agreed that
the only such information furnished by the Selling Stockholder consists of the
following information in the Registration Statement, the General Disclosure
Package and the Final Prospectus: the Selling Stockholder information appearing
under the caption “Selling Stockholder.”
     (c) Indemnification of Company and Selling Stockholder. The Underwriters
will indemnify and hold harmless the Company, each of its directors and each of
its officers who signs a Registration Statement and each person, if any, who
controls the Company within the meaning of Section 15 of the Act or Section 20
of the Exchange Act, and the Selling Stockholder (each, an “Underwriter
Indemnified Party”) against any losses, claims, damages or liabilities to which
such Underwriter Indemnified Party may become subject, under the Act, the
Exchange Act, or other Federal or state statutory law or regulation or
otherwise, insofar as such losses, claims, damages or liabilities (or actions in
respect thereof) arise out of or are based upon any untrue statement or alleged
untrue statement of any material fact contained in any Registration Statement at
any time, any Statutory Prospectus at any time, the Final Prospectus or any
Issuer Free Writing Prospectus or arise out of or are based upon the omission or
the alleged omission of

 



--------------------------------------------------------------------------------



 



a material fact required to be stated therein or necessary to make the
statements therein not misleading, in each case to the extent, but only to the
extent, that such untrue statement or alleged untrue statement or omission or
alleged omission was made in reliance upon and in conformity with written
information furnished to the Company by the Underwriters specifically for use
therein, and will reimburse any legal or other expenses reasonably incurred by
the Underwriter Indemnified Party in connection with investigating or defending
against any such loss, claim, damage, liability, action, litigation,
investigation or proceeding whatsoever (whether or not such Underwriter
Indemnified Party is a party thereto), whether threatened or commenced, based
upon any such untrue statement or omission, or any such alleged untrue statement
or omission as such expenses are incurred, it being understood and agreed that
the only such information furnished by the Underwriters consists of the
following information in the Final Prospectus furnished on behalf of the
Underwriters: the concession figure appearing in the fourth paragraph under the
caption “Underwriting” and the information contained in the tenth and eleventh
paragraphs under the caption “Underwriting,” relating to passive market making
and stabilization activities.
     (d) Actions Against Parties; Notification. Promptly after receipt by an
indemnified party under this Section of notice of the commencement of any
action, such indemnified party will, if a claim in respect thereof is to be made
against an indemnifying party under subsection (a), (b) or (c) above, notify the
indemnifying party of the commencement thereof; but the failure to notify the
indemnifying party shall not relieve it from any liability that it may have
under subsection (a), (b) or (c) above except to the extent that it has been
materially prejudiced (through the forfeiture of substantive rights or defenses)
by such failure; and provided further that the failure to notify the
indemnifying party shall not relieve it from any liability that it may have to
an indemnified party otherwise than under subsection (a), (b) or (c) above. In
case any such action is brought against any indemnified party and it notifies an
indemnifying party of the commencement thereof, the indemnifying party will be
entitled to participate therein and, to the extent that it may wish, jointly
with any other indemnifying party similarly notified, to assume the defense
thereof, with counsel satisfactory to such indemnified party (who shall not,
except with the consent of the indemnified party, be counsel to the indemnifying
party), and after notice from the indemnifying party to such indemnified party
of its election so to assume the defense thereof, the indemnifying party will
not be liable to such indemnified party under this Section for any legal or
other expenses subsequently incurred by such indemnified party in connection
with the defense thereof other than reasonable costs of investigation. No
indemnifying party shall, without the prior written consent of the indemnified
party, effect any settlement of any pending or threatened action in respect of
which any indemnified party is or could have been a party and indemnity could
have been sought hereunder by such indemnified party unless such settlement (i)
includes an unconditional release of such indemnified party from all liability
on any claims that are the subject matter of such action and (ii) does not
include a statement as to, or an admission of, fault, culpability or a failure
to act by or on behalf of an indemnified party.
     (e) Contribution. If the indemnification provided for in this Section is
unavailable or insufficient to hold harmless an indemnified party under
subsection (a), (b) or (c) above, then each indemnifying party shall contribute
to the amount paid or payable by such indemnified party as a result of the
losses, claims, damages or liabilities referred to in subsection (a), (b) or (c)

 



--------------------------------------------------------------------------------



 



above (i) in such proportion as is appropriate to reflect the relative benefits
received by the Company and the Selling Stockholder on the one hand and the
Underwriters on the other from the offering of the Offered Securities or (ii) if
the allocation provided by clause (i) above is not permitted by applicable law,
in such proportion as is appropriate to reflect not only the relative benefits
referred to in clause (i) above but also the relative fault of the Company and
the Selling Stockholder on the one hand and the Underwriters on the other in
connection with the statements or omissions which resulted in such losses,
claims, damages or liabilities as well as any other relevant equitable
considerations. The relative benefits received by the Company and the Selling
Stockholder on the one hand and the Underwriters on the other shall be deemed to
be in the same proportion as the total net proceeds from the offering (before
deducting expenses) received by the Selling Stockholder bear to the total
underwriting discounts and commissions received by the Underwriters. The
relative fault shall be determined by reference to, among other things, whether
the untrue or alleged untrue statement of a material fact or the omission or
alleged omission to state a material fact relates to information supplied by the
Company, the Selling Stockholder or the Underwriters and the parties’ relative
intent, knowledge, access to information and opportunity to correct or prevent
such untrue statement or omission. The amount paid by an indemnified party as a
result of the losses, claims, damages or liabilities referred to in the first
sentence of this subsection (e) shall be deemed to include any legal or other
expenses reasonably incurred by such indemnified party in connection with
investigating or defending any action or claim which is the subject of this
subsection (e). Notwithstanding the provisions of this subsection (e), no
Underwriter shall be required to contribute any amount in excess of the amount
by which the total price at which the Securities underwritten by it and
distributed to the public were offered to the public exceeds the amount of any
damages which such Underwriter has otherwise been required to pay by reason of
such untrue or alleged untrue statement or omission or alleged omission. No
person guilty of fraudulent misrepresentation (within the meaning of Section
11(f) of the Act) shall be entitled to contribution from any person who was not
guilty of such fraudulent misrepresentation. The Underwriters’ obligations in
this subsection (e) to contribute are several in proportion to their respective
underwriting obligations and not joint. The Company, the Selling Stockholder and
the Underwriters agree that it would not be just and equitable if contribution
pursuant to this Section 8(e) were determined by pro rata allocation or by any
other method of allocation which does not take account of the equitable
considerations referred to in this Section 8(e). Nothing in this paragraph shall
affect any previous fee sharing or reimbursement agreement between the Company
and the Selling Stockholder relating to fees and expenses arising from the
transactions contemplated by this Agreement.
     9. Default of Underwriters. If any Underwriter defaults in its obligations
to purchase Offered Securities hereunder on either the First or Optional Closing
Date and the aggregate number of shares of Offered Securities that such
defaulting Underwriter agreed but failed to purchase does not exceed 10% of the
total number of shares of Offered Securities that the Underwriters are obligated
to purchase on such Closing Date, the non-defaulting Underwriter may make
arrangements satisfactory to the Selling Stockholder for the purchase of such
Offered Securities by other persons but if no such arrangements are made by such
Closing Date, the non-defaulting Underwriter shall be obligated to purchase the
Offered Securities that such defaulting Underwriter agreed but failed to
purchase on such Closing Date. If any Underwriter so defaults and the aggregate
number of shares of Offered Securities with respect to which such default occurs
exceeds 10% of the total number of shares of Offered Securities that the
Underwriter is

 



--------------------------------------------------------------------------------



 



obligated to purchase on such Closing Date and arrangements satisfactory to the
non-defaulting Underwriter and the Selling Stockholder for the purchase of such
Offered Securities by other persons are not made within 36 hours after such
default, this Agreement will terminate without liability on the part of the
non-defaulting Underwriter, the Company or the Selling Stockholder, except as
provided in Section 8 (provided that if such default occurs with respect to
Optional Securities after the First Closing Date, this Agreement will not
terminate as to the Firm Securities or any Optional Securities purchased prior
to such termination). As used in this Agreement, the term “Underwriter” includes
any person substituted for an Underwriter under this Section. Nothing herein
will relieve a defaulting Underwriter from liability for its default.
     10. Survival of Certain Representations and Obligations. The respective
indemnities, agreements, representations, warranties and other statements of the
Selling Stockholder, of the Company or its officers and of the Underwriters set
forth in or made pursuant to this Agreement will remain in full force and
effect, regardless of any investigation, or statement as to the results thereof,
made by or on behalf of the Underwriters, the Selling Stockholder, the Company
or any of their respective representatives, officers or directors or any
controlling person, and will survive delivery of and payment for the Offered
Securities. If the purchase of the Offered Securities by the Underwriters is not
consummated for any reason other than solely because of the termination of this
Agreement pursuant to Section 9 hereof, the Selling Stockholder will reimburse
the Underwriters for all out-of-pocket expenses (including fees and
disbursements of counsel) reasonably incurred by them in connection with the
offering of the Offered Securities, and the respective obligations of the
Company, the Selling Stockholder and the Underwriters pursuant to Section 8
hereof shall remain in effect. In addition, if any Offered Securities have been
purchased hereunder, the representations and warranties in Section 2 and all
obligations under Section 5 shall also remain in effect.
     11. Notices. All communications hereunder will be in writing and, if sent
to the Underwriters, will be mailed or delivered and confirmed to the
Underwriters at Eleven Madison Avenue, New York, N.Y. 10010-3629, Attention:
LCD-IBD, with a copy to Skadden, Arps, Slate, Meagher & Flom LLP, Four Times
Square, New York, New York 10036, Attention: Stacy Kanter, or, if sent to the
Company, will be mailed, delivered or telegraphed and confirmed to it at 56 Top
Gallant Road, Stamford, CT 06902, Attention: Lew Schwartz, with a copy to
Wilson, Sonsini, Goodrich & Rosati, 1700 K Street, NW, Washington, DC 20006,
Attention: Robert Sanchez; or, if sent to the Selling Stockholder, will be
mailed, delivered or telegraphed and confirmed to Allison Bennington at 425
Pacific Avenue, 4th Floor, San Francisco, California, 94133, with a copy to
Dechert LLP, Cira Centre, 2929 Arch Street, Philadelphia, PA, 19104, Attention:
Christopher G. Karras; provided, however, that any notice to any Underwriter
pursuant to Section 8 will be mailed or delivered and confirmed to such
Underwriter.
     12. Successors. This Agreement will inure to the benefit of and be binding
upon the parties hereto and their respective successors and the officers and
directors and controlling persons referred to in Section 8, and no other person
will have any right or obligation hereunder.

 



--------------------------------------------------------------------------------



 



     13. Counterparts. This Agreement may be executed by facsimile or other
electronic signatures in any number of counterparts, each of which shall be
deemed to be an original, but all such counterparts shall together constitute
one and the same Agreement.
     14. Absence of Fiduciary Relationship. The Company and the Selling
Stockholder acknowledge and agree that:
     (a) No Other Relationship. The Underwriters have been retained solely to
act as underwriters in connection with the sale of the Offered Securities and
that no fiduciary, advisory or agency relationship between the Company or the
Selling Stockholder, on the one hand, and the Underwriters, on the other, has
been created in respect of any of the transactions contemplated by this
Agreement or the Final Prospectus, irrespective of whether the Underwriters have
advised or is advising the Company or the Selling Stockholder on other matters;
     (b) Arms’ Length Negotiations. The price of the Offered Securities set
forth in this Agreement was established by the Selling Stockholder following
discussions and arms-length negotiations with the Underwriters. The Company and
the Selling Stockholder are capable of evaluating and understanding and
understand and accept the terms, risks and conditions of the transactions
contemplated by this Agreement;
     (c) Absence of Obligation to Disclose. The Company and the Selling
Stockholder have been advised that the Underwriters and their affiliates are
engaged in a broad range of transactions which may involve interests that differ
from those of the Company or the Selling Stockholder and that the Underwriters
have no obligation to disclose such interests and transactions to the Company or
the Selling Stockholder by virtue of any fiduciary, advisory or agency
relationship; and
     (d) Waiver. The Company and the Selling Stockholder waive, to the fullest
extent permitted by law, any claims they may have against the Underwriters for
breach of fiduciary duty or alleged breach of fiduciary duty and agree that the
Underwriters shall have no liability (whether direct or indirect) to the Company
or the Selling Stockholder in respect of such a fiduciary duty claim or to any
person asserting a fiduciary duty claim on behalf of or in right of the Company,
including stockholders, employees or creditors of the Company.
     15. Applicable Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York.
     (a) The Company hereby submits to the non-exclusive jurisdiction of the
Federal and state courts in the Borough of Manhattan in The City of New York in
any suit or proceeding arising out of or relating to this Agreement or the
transactions contemplated hereby. The

 



--------------------------------------------------------------------------------



 



Company irrevocably and unconditionally waives any objection to the laying of
venue of any suit or proceeding arising out of or relating to this Agreement or
the transactions contemplated hereby in Federal and state courts in the Borough
of Manhattan in the City of New York and irrevocably and unconditionally waives
and agrees not to plead or claim in any such court that any such suit or
proceeding in any such court has been brought in an inconvenient forum; and
     (b) The Selling Stockholder hereby submits to the non-exclusive
jurisdiction of the Federal and state courts in the Borough of Manhattan in The
City of New York in any suit or proceeding arising out of or relating to this
Agreement or the transactions contemplated hereby. The Selling Stockholder
irrevocably and unconditionally waives any objection to the laying of venue of
any suit or proceeding arising out of or relating to this Agreement or the
transactions contemplated hereby in Federal and state courts in the Borough of
Manhattan in the City of New York and irrevocably and unconditionally waives and
agrees not to plead or claim in any such court that any such suit or proceeding
in any such court has been brought in an inconvenient forum. The Selling
Stockholder irrevocably and unconditionally appoints VA Partners I, LLC, with
offices at 435 Pacific Avenue, Fourth Floor, San Francisco, CA 94133, as its
agent of service in the United States in any suit described in this preceding
paragraph. The Selling Stockholder agrees that service of process in any such
suit may be made upon it at the office of its agent. The Selling Stockholder
waives, to the fullest extent permitted by law, any other requirements of or
objections to personal jurisdiction with respect thereto. The Selling
Stockholder represents and warrants that its agent has agreed to act as agent
for service of process, and each agrees to take any and all action, including
the filing of any and all documents and instruments, that may be necessary to
continue such appointment in full force and effect.
     If the foregoing is in accordance with the Underwriters’ understanding of
our agreement, kindly sign and return to the Company one of the counterparts
hereof, whereupon it will become a binding agreement among the Selling
Stockholder, the Company and the several Underwriters in accordance with its
terms.

 



--------------------------------------------------------------------------------



 



                  Very truly yours,
 
                      ValueAct Capital Master Fund, L.P.
 
                    By: VA Partners I, LLC, its General     Partner
 
           
 
  By /s/ G. Mason Morfit                     Vice President
 
                Gartner, Inc.
 
      By   /s/ Christopher J. Lafond
 
                    Executive Vice President and
Chief Financial Officer

 



--------------------------------------------------------------------------------



 



            The foregoing Underwriting Agreement is hereby
confirmed and accepted as of the date first
above written.


Credit Suisse Securities (USA) LLC
      By:    /s/ James Disney       Name:   James Disney       Title:   Director
      Goldman, Sachs & Co.
      By:    /s/ Goldman, Sachs & Co.       Name:           Title:        

 



--------------------------------------------------------------------------------



 



SCHEDULE A

              Number of     Firm Securities Underwriter   to be Purchased
Credit Suisse Securities (USA) LLC
    4,800,000  
Goldman, Sachs & Co.
    3,200,000  
 
       
Total
    8,000,000  
 
       

30



--------------------------------------------------------------------------------



 



SCHEDULE B

1.   General Use IssuerFree Writing Prospectuses (included in the General
Disclosure Package)       “General Use Issuer Free Writing Prospectus” includes
each of the following documents:       1. None.   2.   Other Information
Included in the General Disclosure Package       The following information is
also included in the General Disclosure Package:       1. The initial price to
the public of the Offered Securities: $35.50 per share

31



--------------------------------------------------------------------------------



 



SCHEDULE C
[Form of Comfort Letter]

32



--------------------------------------------------------------------------------



 



SCHEDULE D
[Form of Opinion of Company’s Counsel]

33



--------------------------------------------------------------------------------



 



SCHEDULE E-1
[Form of Opinion of Selling Stockholder’s United States Counsel]

34



--------------------------------------------------------------------------------



 



SCHEDULE E-2
[Form of Opinion of Selling Stockholder’s BVI Counsel]

35



--------------------------------------------------------------------------------



 



SCHEDULE F
[Form of Chief Financial Officer’s Certificate]

36